PARLANCE, District Judge.
This cause having come on to be heard at thisTerm upon the report of E. B. KRUTTSCHNITT, Esq., appointed special master in this cause, to whom was referred the petition of Johnston Armstrong, receiver herein, filed on October 25, 1899, by order of reference herein entered on October 31, 1899, and upon the petition of the said receiver to confirm said report, and upon the exceptions of said report by Mrs. Nonie M. Chase, a borrowing stockholder of the defendant association, and was argued by counsel, and thereupon, upon consideration thereof, it is now ordered, adjudged, and decreed that the report of said special master be, and it is hereby,, approved and confirmed, except as to the form of the order recommended by the said master, which is modified as hereinafter provided. It is accordingly ordered, adjudged, and decreed that the receiver in this cause is hereby authorized and' instructed to deal with borrowing members of the defendant association at this' stage of the proceedings as follows, to wit: First. He shall at once demand of all borrowing stockholders of the association the amounts due by them to the association for installments, interest, premiums, *971insurance, taxes, and any other charges and expenses, as per tableau prepared by the receiver, and marked “Receiver 42,” filed in this cause on the 16th day of February, 1900, with the master’s report, also filed on said day, with further stipulated interest on the amount borrowed until paid or settled as herein provided; and he shall accompany his demand with a copy of this order. Second. To all borrowing stockholders who shall, within 6o days after the date when said notice shall have been mailed or delivered to them, adjust and settle in cash their indebtedness to the association, the said receiver shall allow a credit to be imputed upon said indebtedness of 35 Per cent, of the value of the certificate or certificates of stock owned by such borrowing stockholders, as per said tableau marked “Receiver 42” as aforesaid; said allowance or dividends of 35 per cent, being allowed to such stockholders as may so amicably adjust their indebtedness to the association in anticipation of the distributive share which may ultimately come to them as stockholders. Upon the payment of their indebtedness by borrowing members upon the basis aforesaid, all indebtedness of such borrowing members to the association shall be canceled and extinguished, and all notes or other securities of such stockholders held by the receiver shall be surrendered to them; but said stockholders shall retain their right to participate in any distribution of the assets of the association after a like dividend of 35 per cent, of the book value of the stock shall first have been paid to all other stockholders: provided, however, that each borrowing member so receiving said anticipatory dividend shall thereby obligate himself to return to the receiver, on demand, any excess of said dividend over the amount of dividend which on final liquidation shall be found to be due to the stockholders of the said association. Third. The said receiver is hereby authorized and instructed, immediately after the expiration of said term of 60 days allowed to said borrowing stockholders to avail themselves of the method of amicable adjustment and settlement aforesaid, to proceed by foreclosure or other proceedings to collect all amounts due from borrowing stockholders who shall have failed to avail themselves of said offer; and said receiver is hereby authorized to employ all counsel necessary and to incur all expenses necessary for the purposes of collecting the claims due by said borrowing stockholders. The said borrowing stockholders against whom it may be necessary to institute any legal proceedings shall not be entitled to any advance payment on account of the distributive share of the stock held by them, but shall await a distribution of the assets of the association in due course of administration by this court. The court, however, reserves the right of separately considering and acting upon the case of any borrowing stockholder or stockholders who may not accept the adjustment of accounts between themselves and the association within 60 days, and of rendering such order in each case as may be legal and equitable. Fourth. Whenever the receiver adjusts any of the indebtedness pledged by the New South Building & Uoan Association to the American Trust & Banking Company of Atlanta, Ga., as trustee, and in accordance with the terms of this order, he shall deposit to his credit, as receiver in this *972cause, in said American Trust & Banking Company of Atlanta, Ga., all sums which may be received by him in amicable adjustment of any such indebtedness, together with such further amount as will, together with the amounts realized from the amicable adjustment of said indebtedness, make a total of $100 for every $125 of indebtedness adjusted. It is further ordered that all costs of these proceedings be taxed against the trust fund in the hands of the receiver in this cause.